In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00055-CR



        STEPHANIE RENEE NOLEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 2nd District Court
               Cherokee County, Texas
                Trial Court No. 17159




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION
        Stephanie Renee Nolen, appellant, has filed with this Court a motion to dismiss her

appeal out of Cherokee County. 1 The motion was signed by both Nolen and her counsel in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). As

authorized by Rule 42.2(a), we grant the motion. See TEX. R. APP. P. 42.2(a).

        Accordingly, we dismiss the appeal.




                                                    Josh R. Morriss, III
                                                    Chief Justice

Date Submitted:         April 8, 2013
Date Decided:           April 9, 2013

Do Not Publish




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West
2013). We are unaware of any conflict between precedent of the Twelfth Court of Appeals and that of
this Court on any relevant issue. See TEX. R. APP. P. 41.3.


                                                    2